             Case 20-35740 Document 265 Filed in TXSB on 02/09/21 Page 1 of 6




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

    In re:                                                          ) Chapter 11
                                                                    )
    SEADRILL PARTNERS LLC, et al.,1                                 ) Case No. 20-35740 (DRJ)
                                                                    )
                             Debtors.                               ) (Jointly Administered)
                                                                    )

                   NOTICE OF HEARING ON CASH COLLATERAL MOTION

        PLEASE TAKE NOTICE that on December 4, 2020, the Debtors filed their Emergency
Motion for Entry of Interim and Final Orders (I) Authorizing Postpetition Use of Cash and Cash
Collateral, (II) Granting Adequate Protection to the TLB Secured Parties, (III) Modifying the
Automatic Stay, (IV) Scheduling a Final Hearing, and (V) Granting Related Relief [Docket No.
52] (the “Cash Collateral Motion”).

       PLEASE TAKE FURTHER NOTICE that on December 4, 2020, the Court entered the
Interim Order (I) Authorizing Postpetition Use of Cash and Cash Collateral, (II) Granting
Adequate Protection to the TLB Secured Parties, (III) Modifying the Automatic Stay, (IV)
Scheduling a Final Hearing, and (V) Granting Related Relief [Docket No. 77] (the “Interim Cash
Collateral Order”)

       PLEASE TAKE FURTHER NOTICE that an interim hearing regarding the Cash
Collateral Motion has been scheduled for February 12, 2021, at 9:00 a.m. (prevailing Central
Time), before David R. Jones, the United States Chief Bankruptcy Judge for the Southern District
of Texas, Courtroom 400 at 515 Rusk, Houston, TX 77002.

Electronic Appearances

        Please note that on March 24, 2020, through the entry of General Order 2020-10, the Court
invoked the Protocol for Emergency Public Health or Safety Conditions. The Order may be found
at: https://www.txs.uscourts.gov/sites/txs/files/Bankruptcy%20General%20Order%202020-04%
20Adoption%20of%20Contingency%20Plan_0.pdf.

       Therefore, all persons will appear telephonically and also may appear via video at this
hearing using the Court’s electronic conference systems.

      The Court will simultaneously use two technology methods to conduct electronic hearings.
One method will provide audio communication. The other will provide video access to exhibits
1
      A complete list of each of the Debtors (collectively, the “Debtors”)in these chapter 11 cases may be obtained on
      the website of the Debtors’ proposed claims and noticing agent at https://cases.primeclerk.com/seadrillpartners.
      The location of Debtor Seadrill Partners LLC’s principal place of business and the Debtors’ service address in
      these chapter 11 cases is Seadrill Partners LLC, 2nd Floor, Building 11, Chiswick Business Park, 566 Chiswick
      High Road, London W4 5YS, United Kingdom.


                                                          -1-
        Case 20-35740 Document 265 Filed in TXSB on 02/09/21 Page 2 of 6




and materials presented to the Court. If a party wants to both view the documents presented to the
Court and hear the proceeding, the party must 1) dial in through the audio system, and 2) log into
the Court’s video via GoToMeeting application.

      Hearing appearances should be made electronically and in advance of the hearing.
You may make your electronic appearance by:

      1) Going to the Southern District of Texas website;
      2) Selecting “Bankruptcy Court” from the top menu;
      3) Selecting “Judges’ Procedures and Schedules”;
      4) Selecting “View Home Page” for Judge David R. Jones;
      5) Under “Electronic Appearance” select “Click here to submit electronic appearance;”
      6) Select Seadrill Partners LLC, et al. from the list of electronic appearance links, and
      7) After selecting Seadrill Partners LLC, et al. from the list, complete the required fields
   and hit the “Submit” button at the bottom of the page.

       Submitting your appearance electronically in advance of the hearing will negate the need
to make an appearance on the record at the hearing.

Audio Communication

       Audio communication will conducted by use of the Court’s regular dial-in number: +1
(832) 917-1510. At the start of the call, the caller will be asked to enter a six-digit conference
code. The six-digit conference code for this hearing is Judge Jones conference room number:
205691. Each caller shall be responsible for its own long-distance charges.

        Parties are encouraged to review the Court’s procedures for telephonic appearances located
at https://www.txs.uscourts.gov/sites/txs/files/Court%20Procedures%20-%202-1-2020.pdf.

       Attorneys, witnesses, and parties-in-interest wishing to participate in the hearing must
connect to each hearing by audio communication. Any person who wishes to attend the hearing
may also dial in to the audio conference dial-in number.

      Each person who speaks at the electronic hearing should be prepared to restate that person’s
name each time that the person speaks in order to assist any transcriber of the audio recording.

Video Communication:

        Parties may participate in electronic hearings by use of an internet connection. You may
view video via GoToMeeting. To use GoToMeeting, the Court recommends that you download
the free GoToMeeting application. To connect, you should enter the meeting code “JudgeJones”
in the GoToMeeting app or click the link on Judge Jones’s home page on the Southern District of
Texas website. Once connected, click the settings icon in the upper right corner and enter your
name under the personal information setting.

       If any party wishes to offer exhibits, it is recommended that these exhibits be filed on
CM/ECF. Each exhibit should be filed as a separate attachment to an Exhibit List in compliance
with BLR 9013-2.

                                               -2-
       Case 20-35740 Document 265 Filed in TXSB on 02/09/21 Page 3 of 6




       Witnesses presented by the Debtor will appear via audio and video connection. Any person
wishing to examine the witness will be permitted to do so during the hearing.

        All documents filed in these chapter 11 cases are available free of charge by visiting
https://cases.primeclerk.com/seadrillpartners/, or by calling (877) 329-1894 (US/Canada Toll
Free), (347) 919-5756 (International), or by email at seadrillpartnersinfo@primeclerk.com.
Copies of any pleadings may be obtained by visiting the Court’s website at
https://ecf.txsb.uscourts.gov in accordance with the procedures and fees set forth therein.




                                              -3-
             Case 20-35740 Document 265 Filed in TXSB on 02/09/21 Page 4 of 6




Houston, Texas
February 9, 2021

Respectfully Submitted,

/s/ Matthew D. Cavenaugh
JACKSON WALKER L.L.P.                        KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)   KIRKLAND & ELLIS INTERNATIONAL LLP
J. Machir Stull (TX Bar No. 24070697)        Brian Schartz, P.C. (TX Bar No. 24099361)
Genevieve Graham (TX Bar No. 24085340)       609 Main Street
Veronica A. Polnick (TX Bar No. 24079148)    Houston, Texas 77002
1401 McKinney Street, Suite 1900             Telephone:      (713) 836-3600
Houston, Texas 77010                         Facsimile:      (713) 836-3601
Telephone:       (713) 752-4200              Email:          brian.schartz@kirkland.com
Facsimile:       (713) 752-4221
Email:           mcavenaugh@jw.com           -and-
                 mstull@jw.com
                 ggraham@jw.com              Anup Sathy, P.C. (admitted pro hac vice)
                 vpolnick@jw.com             Chad J. Husnick, P.C. (admitted pro hac vice)
                                             Gregory F. Pesce (admitted pro hac vice)
Co-Counsel for the Debtors                   300 North LaSalle Street
and Debtors in Possession                    Chicago, Illinois 60654
                                             Telephone:       (312) 862-2000
                                             Facsimile:       (312) 862-2200
                                             Email:           anup.sathy@kirkland.com
                                                              chad.husnick@kirkland.com
                                                              gregory.pesce@kirkland.com

                                             Co-Counsel for the Debtors
                                             and Debtors in Possession

                                             -and-

                                             SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                                             Justin R. Bernbrock, Esq. (admitted pro hac vice)
                                             Robert B. McLellarn, Esq. (admitted pro hac vice)
                                             Three First National Plaza
                                             70 West Madison Street, 48th Floor
                                             Chicago, IL 60602
                                             Telephone:      (312) 499-6321
                                             Facsimile:      (312) 499-4741
                                             Email:          jbernbrock@sheppardmullin.com
                                                             rmclellarn@sheppardmullin.com

                                             -and-

                                             SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                                             Lawrence A. Larose, Esq. (admitted pro hac vice)
                                             30 Rockefeller Plaza
                                             New York, New York 10122
                                             Telephone:      (212) 896-0627

                                              -4-
Case 20-35740 Document 265 Filed in TXSB on 02/09/21 Page 5 of 6



                             Facsimile:      (917) 438-6197
                             Email:          llarose@sheppardmullin.com

                             -and-

                             SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                             Jennifer L. Nassiri, Esq. (admitted pro hac vice)
                             333 South Hope Street, 43rd Floor
                             Los Angeles, California 90071
                             Telephone:      (213) 617-4106
                             Facsimile:      (213) 443-2739
                             Email:          jnassiri@sheppardmullin.com

                             Conflicts Counsel for the Debtors
                             and Debtors in Possession




                              -5-
        Case 20-35740 Document 265 Filed in TXSB on 02/09/21 Page 6 of 6




                                     Certificate of Service

        I certify that on February 9, 2021, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                      /s/ Matthew D. Cavenaugh
                                                      Matthew D. Cavenaugh




                                               -6-
